DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/7/2020. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from U.S. Provisional Application No. 62851800 filed 5/23/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites performing error correction on first data to obtain second data and an indicator of an error in the first data, and also recites outputting first 

Independent claim 8 is rejected according to the same reasons given above for claim 1.

Claim 10 recites the limitation "the error detection circuit" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the non-inclusive term “or” in reciting the features of “receive”, “store”, and “serially output”. When it is interpreted that first data is received, it is unclear how second data can be stored. Similarly, when it is interpreted that first data is received, it is unclear how second data can be serially output. Clarification is required.

Independent claim 17 recites the non-inclusive term “or” in reciting the features “performing” and “storing”. When it is interpreted that an error correction operation is performed using the received error detection information, it is unclear how a received error correction information can be stored in the next step. Similarly, when it is interpreted that an error correction operation is performed using the received error 

Claim 18 recites the non-inclusive term “or” in reciting the features of “reading” and “performing”. When it is interpreted that error detection information is only read, it is unclear how the error correction operation can be performed using both error detection and error correction information. Clarification is required.

Claim 20, which depends on base claim 17, recites adjusting and storing the adjusted error detection or correction information. Claim 17 recites performing error correction using error detection or correction information. When claim 17 is interpreted to perform error correction using only error detection information, it is unclear how claim 20 can adjust and store adjusted error correction information. Additionally, claim 20 recites the non-inclusive term “or” in reciting the features of “adjusting” and “storing”. When it is interpreted that only error detection information is adjusted, it is unclear how an adjusted error correction information can be stored. Similarly, when it is interpreted that only error correction information is adjusted, it is unclear how an adjusted error detection information can be stored. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejection base claims 1, 8, and 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolaidis (20040193967, pub. Sep. 30, 2004), hereinafter “Nicolaidis”.

Regarding independent claim 1, Nicolaidis discloses:
A method, comprising:  
5receiving, at a memory device comprising a memory array, a read command 6from a host device (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system, and see Fig 4 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6);  
7reading first data from the memory array based at least in part on the read 8command (see Nicolaidis, Fig 4 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage);  
9performing an error correction operation on the first data to obtain second data 10and an indicator of an error in the first data (see Nicolaidis, Fig 4, Fig 5 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a); and  
1outputting the first data and the indicator of the error to the host device 12concurrent with performing at least a portion of the error correction operation (see Nicolaidis, Fig 5 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6, and to a first input of a first multiplexing circuit 7, and see par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started).

Regarding claim 2, Nicolaidis further discloses outputting the second data at a determined time after outputting the first data 3based at least in part on the error in the first data (see Nicolaidis, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a).

Regarding claim 3, Nicolaidis further discloses:
2receiving, from the host device, a second read command indicating a reread of 3the memory array based at least in part on outputting the indicator of the error to the host 4device (see Nicolaidis, Fig 5 par. [0043]: If the error correction circuit is too slow to supply the corrected data after one clock cycle, the latches must be held during the necessary time.  When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started beginning by transmission and analysis of the next data (back to the input of steps F4, F5 and F6));  
5reading third data from the memory array based at least in part on the second 6read command (see Nicolaidis, Fig 5 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage);  
7performing a second error correction operation on the third data to obtain 8fourth data (see Nicolaidis, Fig 5 par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6)); and  
9outputting the fourth data to the host device (see Nicolaidis, Fig 5 par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started).

Regarding claim 4, Nicolaidis further discloses wherein the error correction operation 2corresponds to a single error correction (SEC) operation (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 5, Nicolaidis further discloses wherein the indicator of the error comprises an 2indication of a corrected single-bit error within the second data, an indication of an 3uncorrected error within the second data, an indication of an erroneously flipped bit within the second data, or a combination thereof (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 6, Nicolaidis further discloses wherein the error correction operation 2corresponds to a single error correction double error detection (SEC DED) operation (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required).

Regarding claim 7, Nicolaidis further discloses wherein the indicator of the error comprises an 2indication of a corrected single-bit error within the second data, an indication of a double-bit 3error detected within the second data, an indication of an uncorrected error within the second 4data, or an indication of an erroneously flipped bit within the second data, or a combination 5thereof (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required).

	Regarding independent claim 8, Nicolaidis discloses:
An apparatus (see Nicolaidis, Fig 4, Fig 9, Fig 18), comprising:  
2an array of memory cells that each comprise capacitive storage elements (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system, and see par. [0120]: During a write phase, the data can be written in memory 1);  
3an interface configured to receive a read command from a host device (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system);  
4a first circuit configured to read first data from the array based at least in part 5on the read command (see Nicolaidis, Fig 4 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage); and  
6a second circuit coupled with the first circuit and configured to perform an 7error correction operation on the first data to obtain second data and an indicator of an error 8in the first data (see Nicolaidis, Fig 4, Fig 5 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a), 
9wherein the interface is configured to communicate, to the host device, the 10first data and the indicator of the error in the first data (see Nicolaidis, Fig 5 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6, and to a first input of a first multiplexing circuit 7, and see par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started).

Regarding claim 9, Nicolaidis further discloses wherein the second circuit is configured to 2perform the error correction operation on the first data concurrently with the interface 3communicating the first data to the host device (see Nicolaidis, Fig 5 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6, and to a first input of a first multiplexing circuit 7, and see par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started).

Regarding claim 10, Nicolaidis further discloses:
2a first buffer coupled with the first circuit and configured to receive the first 3data from the first circuit (see Nicolaidis, Fig 4, Fig 9, par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a);  
4a second buffer coupled with the second circuit and configured to receive the 5second data from the error detection circuit (see Nicolaidis, Fig 9 par. [0050]: an additional latch 13, connected between the output of logic gate 12 and the third control input of multiplexing circuit 11, supplies a third control signal to the latter); and 
6a multiplexer coupled with the first buffer, the second buffer, and the 7interface, the multiplexer configured to output the first data from the first buffer or the second 8data from the second buffer to the interface based at least in part on the error detection operation (see Nikolaidis, Fig 9 par. [0051]: multiplexing circuit 11 transmits the additional data D applied to its third input to logic circuit 3a when the first control signal C has a first preset value (0 in the example represented) and transmits the data, read in the memory, applied to its first input, to logic circuit 3a when the first control signal C takes a second preset value).

Regarding claim 11, Nicolaidis further discloses a buffer coupled with the 2interface and configured to:  
3receive the first data or the second data;  
4store the first data or the second data at the buffer; and  
5serially output subsets of the stored first data or second data to the interface (see Nicolaidis, Fig 4 item 4a par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage).

Regarding claim 12, Nicolaidis further discloses a register configured to 2indicate output of the first data or the second data, wherein the buffer is configured to receive 3the first data from the first circuit or the second data from the second circuit based at least in 4part on a value stored in the register (see Nicolaidis, Fig 4 item 4b par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage).

Regarding claim 13, Nicolaidis further discloses a memory controller configured to change the value stored in the register 3based at least in part on the error in the first data (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6. When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld).

Regarding claim 14, Nicolaidis further discloses a multiplexer that is configured to couple the buffer with the interface (see Nikolaidis, Fig 9 par. [0051]: multiplexing circuit 11 transmits the additional data D applied to its third input to logic circuit 3a when the first control signal C has a first preset value (0 in the example represented) and transmits the data, read in the memory, applied to its first input, to logic circuit 3a when the first control signal C takes a second preset value).

Regarding claim 15, Nicolaidis further discloses wherein the second circuit is configured to 2perform a single error correction (SEC) operation or a single error correction double error 3detection (SECDED) operation (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 16, Nicolaidis further discloses wherein the interface is configured to 2communicate the first data or the second data by a first channel and the indicator of the error 3by a second channel (see Nicolaidis, Fig 4 item 4b par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage, and see 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding independent claim 17, Nicolaidis discloses:
A method, comprising:  
2receiving, from a host device at a memory device comprising a memory array, 3a write command (see Nicolaidis, Fig 18 par. [0120]: During a write phase, the data can in fact be written in memory 1 immediately, but the code has to be generated before being written in memory);  
4receiving, from the host device, first data and error detection or correction 5information associated with the write command (see Nicolaidis, Fig 18 par. [0122]: the data to be written in memory 1 are applied in parallel to an input of memory 1 and to the input of a first code generation circuit 32, the output whereof is connected to the input of code memory 31. The output of the second code generation circuit 33, supplying a "generated code" in memory read phase, is connected to a first input of a syndrome generation circuit 34 and to a first input of an error detection circuit 35 supplying an error detection signal to the system);  
6performing an error correction operation, using the received error detection or 7correction information on the first data to obtain second data (see Nicolaidis, Fig 18 par. [0122]: The output of syndrome generation circuit 34 is connected to an input of an exclusive OR logic circuit 36 comprising another input connected directly to the output of memory 1 and supplying the "corrected data" to the system on output); and  
8storing the second data and the received error detection or correction information at the memory array based at least in part on the write command (see Nicolaidis, Fig 18 par. [0124]: during a write cycle, the data are written immediately in memory 1 at a time t0.  The data are held by a latch on the inputs of first code generation circuit 32.  When the code is ready, at the latest at a time t0+Dg, it is written in code memory 31).

Regarding claim 18, Nicolaidis further discloses:
2receiving, at the memory device, a read command from the host device (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system, and see Fig 4 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6);  
3reading the second data and the error detection or correction information from 4the memory array based at least in part on the read command (see Nicolaidis, Fig 4, Fig 5 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a); and  
5performing a second error correction operation using the received error 6correction and detection information (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required).

Regarding claim 19, Nicolaidis further discloses:
2receiving, at the memory device, a second write command from the host 3device (see Nicolaidis, Fig 18 par. [0120]: During a write phase, the data can in fact be written in memory 1 immediately, but the code has to be generated before being written in memory, and see. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started beginning by transmission and analysis of the next data);  
4receiving, from the host device, third data and second error correction and 5detection information based at least in part on the second write command (see Nicolaidis, Fig 5 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage);  
6performing a second error correction operation, using the second error 7correction and detection information, on the third data to obtain fourth data (see Nicolaidis, Fig 5 par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6));  
8generating, at the memory device, a third error correction and detection 9information based at least in part on the fourth data (see Nicolaidis, Fig 5 par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started).; and  
10storing the fourth data and the third error correction and detection information Iiat the memory array based at least in part on the generating (see Nicolaidis, Fig 18 par. [0124]: during a write cycle, the data are written immediately in memory 1 at a time t0.  The data are held by a latch on the inputs of first code generation circuit 32.  When the code is ready, at the latest at a time t0+Dg, it is written in code memory 31).

Regarding claim 20, Nicolaidis further discloses:
2adjusting the error detection or correction information based at least in part on 3performing the error correction operation (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required); and  
4storing the adjusted error detection or correction information at the memory 5array (see Nicolaidis, Fig 18 par. [0124]: during a write cycle, the data are written immediately in memory 1 at a time t0.  The data are held by a latch on the inputs of first code generation circuit 32.  When the code is ready, at the latest at a time t0+Dg, it is written in code memory 31).

Conclusion
Harrand (20050185492, pub. Aug. 25, 2005) discloses an error correction system comprising buffer registers arranged in order to allow simultaneous reading and writing access and the error correcting mechanism.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111